Citation Nr: 1022945	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-27 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1958 to March 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) from an August 2007 August rating decision of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for bilateral hearing loss and 
tinnitus.  The Veteran filed a timely notice of disagreement 
and, in a subsequent July 2009 rating decision, the RO 
granted service connection for left ear hearing loss.  
Accordingly, that issue is no longer on appeal and the Board 
will only consider the claims for service connection for 
right ear hearing loss and tinnitus.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to 
whether the Veteran's currently diagnosed right ear hearing 
loss is related to his period of active service.

2.  The evidence of record is at least in equipoise as to 
whether the Veteran's currently diagnosed bilateral tinnitus 
is related to his period of active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for right ear hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R 
§ 3.303 (2009).  

Service connection for some disorders, including organic 
diseases of the nervous system, will be rebuttably presumed 
if manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. § 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

The Veteran contends that he suffers from right ear hearing 
loss and tinnitus that had their onset in service.  
Specifically, he asserts that he was reportedly exposed to 
acoustic trauma as an instructor on a firing range in Germany 
and, later, as a tank commander in Vietnam.  Additionally, 
the Veteran reports a specific occasion in 1959 in which a 
blast near his head caused his ears to bleed and he sought 
treatment at a nearby hospital.  

The Veteran's service personnel records list his military 
occupational specialty as armor crewman, which is an 
occupational specialty that could be consistent with exposure 
to acoustic trauma.  Additionally, the Board considers it 
significant that the RO conceded that the Veteran had in-
service noise exposure in its July 2009 rating decision 
granting service connection for left ear hearing loss.  
Moreover, the Veteran is competent to state that he 
experienced noise exposure in service and the Board finds the 
Veteran's statements in this regard to be credible as they 
are consistent with his circumstances of service.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board 
concludes that that the Veteran was likely exposed to 
acoustic trauma while on active duty.

The Veteran's exposure to acoustic trauma supports his 
contention of the incurrence of right ear hearing loss and 
tinnitus in service.  However, in order to establish service 
connection, the evidence still needs to show a medical nexus 
linking any current disability to the in-service injury.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

The Veteran's service medical records include reports of 
February 1954, March 1958, January 1960, and January 1966 
examinations in which he underwent whisper voice tests and 
scored a 15/15 for each ear, which was considered normal.  
However, the Veteran now maintains that this technique for 
assessing hearing did not include audiometric data and 
therefore was not a reliable indicator of hearing loss.  His 
December 1965 examination did include an audiological 
evaluation, which showed mild bilateral hearing loss that did 
not qualify as disabling under VA standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
10
LEFT
15
10
10
10
20

Parenthetically, the Board notes that prior to November 1967, 
service department audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  The above audiological 
findings have been converted to the ISO standard. 

Notwithstanding the Veteran's account of hospitalization for 
ear bleeding, his service medical records are negative for 
any complaints or clinical findings of hearing loss, ringing 
in the ears, or other ear problems.  Nor were there any such 
complaints, diagnoses, or treatment with respect to hearing 
loss or tinnitus within one year after the Veteran's 
separation from service.  Thus the Board finds that 
chronicity of in service is not established in this case. 38 
C.F.R. § 3.303(b).  As chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  
38 C.F.R. § 3.303(b).

Post-service medical records show that on VA audiological 
examination in July 2007, the Veteran reported a childhood 
history of left ear surgery, but denied any right ear 
problems or ringing in the ears prior to his enlistment in 
the military.  He stated that his bilateral tinnitus first 
became noticeable in 1960, following his alleged in-service 
exposure to a blast that caused his ears to bleed.  The 
Veteran reported that, since that time, he had experienced 
constant bilateral tinnitus, which he described as "wind and 
frog type" noises in both ears.  The Veteran also reported 
that his hearing was significantly worse in his left ear than 
in his right and added that he had first noticed a 
discrepancy between the two ears about 25 years ago.

Audiological testing yielded the following results, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
30
LEFT
45
40
55
65
75

Speech audiometry revealed speech recognition ability of 40 
percent in the left ear and 100 percent in the right ear.  
Based on the results of the clinical examination, and a 
review of the claims folder, the VA examiner diagnosed the 
Veteran with moderate to severe sensorineural hearing loss in 
the left ear but found that his slight right ear hearing loss 
did not qualify as disabling under VA standards.  
Additionally, the VA examiner opined that the Veteran's 
asymmetric hearing was not typically associated with noise 
exposure and that his complaints of hearing tinnitus were 
"subjective and [could] not be confirmed or denied using 
current clinical technologies."  That examiner subsequently 
concluded that she could not state whether the Veteran's 
hearing loss and tinnitus were related to in-service acoustic 
trauma without resorting to speculation.

The record thereafter shows that in May 2008, the Veteran 
underwent private audiological testing, which again showed 
asymmetrical hearing loss that was markedly worse in the 
right ear than the left.  In contrast with the prior VA 
examination, however, the private audiogram did reveal right 
ear hearing loss that qualified as disabling under VA 
standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
40
LEFT
40
40
60
70
85

On speech audiometry, the Veteran's speech recognition 
ability was assessed as 80 percent in the left ear and 96 
percent in the left ear.  Tympanometry revealed Flat type B, 
restricted eardrum compliance in the left ear and normal Type 
A eardrum compliance in the right ear.  Based on the results 
of the audiological testing and Tympanometry, the private 
audiologist diagnosed the Veteran with asymmetrical hearing 
loss that was moderate to severe in the left ear and normal 
at frequencies below 2000 HZ and mildly impaired at 
frequencies above 2000 HZ in the right ear.

That same month, in May 2008, a private ear, nose, and throat 
specialist performed a Magnetic Resonance Imaging (MRI) 
examination of the Veteran's internal auditory canals, which 
was negative for any anatomical abnormalities.  Based on the 
results of that examination, and a review of the Veteran's 
private audiological and Tympanometry tests, the private ear, 
nose, and throat specialist concluded that there "were no 
anatomical abnormalities which would explain [the Veteran's] 
asymmetrical sensorineural hearing loss" and that, 
therefore, his disability was "primarily due to prior 
military noise exposure."  

The record thereafter shows that the Veteran has been fitted 
with hearing aids and has continued to seek treatment for 
hearing loss and tinnitus.  He has submitted lay statements 
denying any significant pre- or post-service history of noise 
exposure.  Additionally, and most significantly, he has 
submitted a July 2009 addendum opinion from his private 
treating audiologist, who performed the May 2008 audiometric 
examination, indicating that it was more likely than not that 
the Veteran's hearing loss and constant bilateral tinnitus 
were caused by in-service noise exposure.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight 
may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the May 2008 and July 2009 opinions 
submitted by the private ear, nose, and throat specialist and 
treating audiologist, collectively indicating that the 
Veteran's current right ear hearing loss and tinnitus were 
caused by in-service acoustic trauma, are more probative and 
persuasive than the opinion of the July 2007 VA examiner.  
Those private examiner's opinions were based on thorough and 
detailed audiometric testing of the Veteran's hearing and 
word recognition ability, as well as Tympanometry and MRI 
examinations of his ear drums and auditory canals.  Prejean 
v. West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and 
the thoroughness and detail of the opinion).  Additionally, 
the Board considers it significant that those private 
examiners' findings constitute the most recent clinical 
evidence of record.  Moreover, while those private examiners 
did not state whether they had access to the Veteran's claims 
folder, their opinions demonstrate a familiarity with his 
service records suggesting a history of in-service acoustic 
trauma.  This further adds to the weight of their opinions.  
Prejean v. West, 13 Vet. App. 444 (2000). 

In contrast, the July 2007 VA audiologist's opinion, 
indicating that she could not resolve the issue of whether 
the Veteran's hearing loss and tinnitus were service-related 
without resorting to speculation, is inherently speculative 
in nature and thus of limited probative value.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. 
App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); 
Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion 
expressed in terms of may also implies may or may not and is 
too speculative to establish medical nexus); Warren v. Brown, 
6 Vet. App. 4 (1993) (doctor's statement framed in terms such 
as could have been is not probative).  Where a physician is 
unable to provide a definite casual connection, the opinion 
on the issue constitutes what may be characterized as non-
evidence.  Permen v. Brown, 5 Vet. App. 237 (1993).  

The Board recognizes that the July 2007 VA audiological 
examination showed right ear hearing loss that did not 
qualify as disabling under VA standards.  However, the May 
2008 private audiological examination demonstrated a 40 
decibel hearing loss in the right ear at the 4000 Hertz 
level.  This is the most recent audiological examination of 
record and, thus, the Board considers it the most accurate 
assessment of the Veteran's current hearing loss disability.  
Accordingly, the Board finds that the Veteran meets the 
standard for right ear hearing loss for VA purposes.  38 
C.F.R. § 3.385 (2009).  In light of his current diagnoses of 
right ear hearing loss and bilateral tinnitus, the remaining 
question is whether those disabilities are service-related.

The Board finds that the Veteran has provided credible lay 
statements and testimony regarding his extensive exposure to 
acoustic trauma from weapons and tank fire in the military.  
He has also provided competent testimony with respect to 
having first noticed ear problems and ringing in his ears in 
service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) 
(lay evidence can be competent to establish diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms supports 
a later diagnosis by a medical professional).

In light of the credible lay statements provided by the 
Veteran, the history of in-service acoustic trauma reflected 
in his service personnel records, and the probative opinions 
offered by the Veteran's private ear, nose, and throat 
specialist and audiologist, finding a nexus between his right 
ear hearing loss and bilateral tinnitus and his period of 
active service, the Board finds that the balance of positive 
and negative evidence is at the very least in relative 
equipoise.  Resolving all reasonable doubt remaining in favor 
of the Veteran, the Board finds that service connection for 
right ear hearing loss and bilateral tinnitus is warranted.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right ear hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


